BE A, Circuit Judge,
concurring in part:
I concur with the majority’s opinion, except for the part of Part II.C which discusses the level of deference owed to the Copyright Office’s interpretations of the Copyright Act. The text of 17 U.S.C. § 101 does not suggest that “distinctiveness” is an element of separability. Because the statute is not ambiguous in this respect, it is unnecessary to look to the Copyright Office for further guidance.
Once we start engrafting administrative interpretation to our opinions, there is a tendency to look elsewhere than the text of the enactments of Congress. This misplaces the power of enactment of laws from the legislative to the administrative branch and is contrary to my concept of the separation of powers.